


110 HRES 1399 RH: Providing for proceedings during the period

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 258
		110th CONGRESS
		2d Session
		H. RES. 1399
		[Report No. 110–816]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. McGovern, from
			 the Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Providing for proceedings during the period
		  from August 1, 2008, through September 4, 2008.
	
	
		That when the House adjourns by
			 operation of the fifth section of this resolution on any legislative day during
			 the period from August 1, 2008, through September 4, 2008, it shall stand
			 adjourned until 11 a.m. on the third constitutional day thereafter.
		2.The
			 Speaker may appoint Members to perform the duties of the Chair for the duration
			 of the period addressed by the first section of this resolution as though under
			 clause 8(a) of rule I.
		3.On
			 each legislative day during the period addressed by the first section of this
			 resolution, the Speaker may dispense with legislative business (other than any
			 proceedings that may arise under clause 6 of rule XV).
		4.On
			 each legislative day during the period addressed by the first section of this
			 resolution, the Journal of the proceedings of the previous day shall be
			 considered as approved.
		5.Unless the Speaker
			 determines otherwise under section 3 of this resolution, on each legislative
			 day during the period addressed by the first section of this resolution, after
			 the third daily order of business under clause 1 of rule XIV (and any
			 proceedings that may be sought under clause 6 of rule XV), the House shall
			 stand adjourned pursuant to the first section of this resolution.
		
	
		July 31, 2008
		Referred to the House Calendar and ordered to be
		  printed
	
